UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):April 4, 2012 WFRBS Commercial Mortgage Trust 2012-C6 (Exact name of issuing entity) Wells Fargo Commercial Mortgage Securities, Inc. (Exact name of registrant as specified in its charter) Wells Fargo Bank, National Association The Royal Bank of Scotland plc Liberty Island Group I LLC C-III Commercial Mortgage LLC Basis Real Estate Capital II, LLC RBS Financial Products Inc. (Exact names of sponsors as specified in their charters) North Carolina
